     CASE 0:13-cr-00109-DSD-JSM Doc. 93 Filed 12/08/20 Page 1 of 14



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Criminal No. 13-109(1)(DSD)

United States of America,

                 Plaintiff,

v.                                                ORDER

Cebrian Omar Sims,

                 Defendant.



     This matter is before the court upon the motion to vacate

sentence under 28 U.S.C. § 2255.      Based on a review of the file,

record, and proceedings herein, and for the following reasons, the

motion is granted as set forth below.



                                BACKGROUND

     In May 2013, Sims was indicted on one count of being an armed

career criminal in possession of a firearm.          ECF No. 1.       Sims

pleaded guilty to the charge in August 2013.       ECF No. 37.    In the

plea agreement, Sims admitted that, on April 24, 2013, he was

involved in a fight in St. Paul, Minnesota, involving twenty to

thirty people.       Id. ¶ 2.     During the fight, witnesses heard

gunshots and subsequently saw a man carry a firearm into a nearby

barber shop.   Id.    Sims admitted that he obtained the gun used in

the shooting from the shooter and carried it to the barber shop,

where he then tried to hide the weapon. Id. In the plea agreement,
        CASE 0:13-cr-00109-DSD-JSM Doc. 93 Filed 12/08/20 Page 2 of 14



Sims   also    admitted    that    he   had   three    or    more   prior   felony

convictions      that    prohibited     him   from    lawfully      possessing   a

firearm.      Id.     Because of his previous felony convictions, the

Armed Career Criminal Act (ACCA) sentencing enhancement applied

and Sims was sentenced in January 2014 to the mandatory minimum of

180    months’      imprisonment   followed    by     five   years’    supervised

release.      See ECF No. 60; 18 U.S.C. § 924(e).

       Sims now moves to vacate his sentence under 28 U.S.C. § 2255

on the grounds that neither his ACCA enhancement nor his felon in

possession convictions were lawful.           Sims argues that under recent

decisions in Johnson v. United States, 576 U.S. 591 (2015), and

Chazen v. Marske, 938 F.3d 851 (7th Cir. 2019), he should no longer

be considered a career offender and that, as a result, the ACCA

enhancement must be vacated. Sims further argues that under Rehaif

v. United States, 139 S. Ct. 2191 (2019), his conviction for being

a felon in possession of a weapon is no longer lawful and must

therefore be vacated.       The government opposes Sims’ motion on both

grounds.



                                   DISCUSSION

I.     Standard of Review

       Section 2255 provides a defendant with a limited opportunity

to challenge the constitutionality, legality, or jurisdictional

basis of a sentence imposed by the court.              This collateral relief

                                         2
       CASE 0:13-cr-00109-DSD-JSM Doc. 93 Filed 12/08/20 Page 3 of 14



is    an    extraordinary     remedy,       reserved    for    violations   of

constitutional rights that could not have been raised on direct

appeal.     United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir.

1996).     “Beyond that, the permissible scope of a § 2255 collateral

attack on a final conviction or sentence is severely limited; an

error of law does not provide a basis for collateral attack unless

the   claimed    error   constituted        a    fundamental    defect   which

inherently results in a complete miscarriage of justice.”                   Sun

Bear v. United States, 644 F.3d 700, 704 (8th Cir. 2011) (internal

quotation marks and citations omitted).

II.   ACCA Claim

      Under the ACCA, a defendant with three or more previous

convictions for a “violent felony” faces at least fifteen years’

imprisonment. See 18 U.S.C. 924(e).             Sims was sentenced under ACCA

based on one felony conviction for Minnesota first degree burglary,

one felony conviction for fleeing police in a motor vehicle, and

four felony convictions for Minnesota second degree burglary. Sims

now argues that his convictions for fleeing police in a motor

vehicle and for second degree burglary are no longer violent

felonies under ACCA.        The government concedes that Sims’s felony

conviction for fleeing police in a motor vehicle is no longer a

predicate offense for ACCA purposes. See ECF No. 85, at 4. Because

Sims does not argue that his first degree burglary conviction is

not an ACCA predicate offense, the only question before the court

                                        3
        CASE 0:13-cr-00109-DSD-JSM Doc. 93 Filed 12/08/20 Page 4 of 14



on this matter is whether his four convictions for second degree

burglary remain ACCA predicate offenses.

     A “violent felony” under ACCA is any crime that (1) “has as

an element the use, attempted use, or threatened use of physical

force against the person of another” (the force clause); or (2)

“is burglary, arson, or extortion, involves the use of explosives”

(the enumerated-offense clause), or “otherwise involves conduct

that presents a serious potential risk of physical injury to

another” (the residual clause).              18 U.S.C. §§ 924(e)(2)(B)(i)–

(ii).     As noted, at the time of sentencing, Sims had more than

three   prior     convictions   that   the    court   deemed    to    be   violent

felonies. The court therefore sentenced him under the ACCA. Since

then, however, relevant case law has altered the “violent felony”

analysis.

     In Johnson, the Supreme Court struck down the residual clause

as unconstitutionally vague.       See Johnson, 135 S. Ct. at 2563.             In

Chazen,     the    Seventh   Circuit       held   that   a     conviction     for

Minnesota second-degree burglary does not qualify as a predicate

violent felony under the ACCA.         938 F.3d at 859-60.           Other judges

in this District have persuasively held that, consistent with

Johnson and Chazen, prior convictions for second degree burglary

under Minnesota law are not “violent felonies” and therefore do

not constitute predicate offenses under the ACCA.                     See United

States v. Isaacson, No. 07-320, 2020 WL 6566466, at *2-3 (D. Minn.

                                       4
          CASE 0:13-cr-00109-DSD-JSM Doc. 93 Filed 12/08/20 Page 5 of 14



Nov. 9, 2020); United States v. Boldt, No. 09-37, 2020 WL 5407910,

at *2 (D. Minn. Sept. 9, 2020); United States v. Bugh, Nos. 11cr72,

19cv2540, 2020 WL 2320141, at *8-15 (D. Minn. May 11, 2020).

      Based on the foregoing cases, the court finds that Sim’s

previous second degree burglary convictions do not constitute

predicate offenses under the ACCA.          As a result, Sims is “actually

innocent” of being an armed career criminal and the court must

vacate the previously imposed sentencing enhancement under the

ACCA. 1

III. Rehaif Claim

      As an initial matter, the court notes that Sims’s Rehaif claim

is procedurally defaulted because he did not raise this issue on

direct appeal.        See Bousley v. United States, 523 U.S. 614, 621

(1998) (explaining that a claim that a plea was involuntary and

unknowing is procedurally defaulted on collateral review if the


      1 A motion under § 2255 must be filed within one year from
“the date on which the judgment of conviction becomes final.” 28
U.S.C. § 2255(f)(1).      Sims’s motion falls outside of this
limitation period.    Sims argues that he is entitled to relief
despite this procedural default because he has demonstrated
“actual innocence.” This exception to procedural default applies
when the defendant is actually innocent of the crime of conviction.
See Lofton v. United States, 920 F.3d 572, 576-77 (8th Cir. 2019)
(noting that an “illegal sentence presents a ‘miscarriage of
justice’ that § 2255 permits us to correct, despite his failure to
raise the issue earlier”).     Here, the court finds that it may
properly consider Sims’s motion and grant the relief he seeks
because his claim falls within the actual-innocence exception to
the statute of limitations. Specifically, as discussed, Sims is
actually innocent of being an armed career criminal.


                                        5
         CASE 0:13-cr-00109-DSD-JSM Doc. 93 Filed 12/08/20 Page 6 of 14



issue was not first raised on direct appeal). A procedural default

may, however, be excused if the defendant can demonstrate cause

excusing his procedural default and actual prejudice. 2 Id. at 622.

The court agrees with Sims that he has shown cause for not raising

this issue on direct appeal because his Rehaif argument, outlined

below, was not “reasonably available” to him at that time.                See

Reed v. Ross, 468 U.S. 1, 16–17 (1984) (explaining that a claim

may not be reasonably available when it contradicts “a longstanding

and widespread practice to which [the Supreme Court] has not

spoken, but which a near-unanimous body of lower court authority

has expressly approved”); Rehaif, 139 S. Ct. at 2209, 2209 n.6

(Alito, J., dissenting) (explaining how the Court’s decision in

Rehaif overturned precedent from every single Court of Appeals to

have addressed the issue, which included all but the Second and

Sixth Circuit Courts of Appeals).             Sims must still, however,

establish actual prejudice.

     In Rehaif, the Supreme Court held that, in order to be

convicted under 18 U.S.C. § 922(g), the government “must prove

that the defendant knew he possessed a firearm and that he knew he

belonged to the relevant category of persons barred from possessing

a firearm.”      139 S. Ct. 2191, 2200 (2019).       In the case of Sims’s


     2 As discussed above, a procedural default may also be excused
if the defendant can show actual innocence. Here, Sims does not
argue that he is actually innocent of being a felon in possession
of a firearm.
                                       6
        CASE 0:13-cr-00109-DSD-JSM Doc. 93 Filed 12/08/20 Page 7 of 14



felon in possession charge, this means the government had to prove

that Sims knew at the time he possessed the firearm that he “has

been convicted in any court of[] a crime punishable by imprisonment

for a term exceeding one year.”                18 U.S.C. § 922(g)(1); see also

United States v. Caudle, 968 F.3d 916, 922 (8th Cir. 2020).                      This

“knowledge can be inferred from circumstantial evidence.”                    Rehaif,

139 S. Ct. at 2198.

     Regarding this knowledge, the plea agreement states that

“[Sims]    has   prior    felony    convictions         that   prohibit    him   from

lawfully possessing the firearm.”                ECF No. 37 ¶ 10.         During the

colloquy at Sims’s change of plea hearing, the government stated

that “in the factual basis, we include that you have prior felony

convictions      that    prohibit    you       from    lawfully   possessing      [a]

firearm, and those prior convictions include three violent crime

conviction[s] that [are] listed in the Indictment. You understand

that?”     See Change of Plea Hr’g Tr., Filed Under Seal Aug. 16,

2013.    Sims replied, “Yes, I do.”            Id.    Although the plea agreement

and colloquy established that Sims was a felon at the time he

possessed the weapon, neither established definitively that Sims

knew that he was a felon at the time he possessed the weapon.

Because     of    this    Rehaif     error,           Sims’s   guilty     plea   was

constitutionally defective.           See United States v. Coleman, 961

F.3d 1024, 1027 (8th Cir. 2020).



                                           7
       CASE 0:13-cr-00109-DSD-JSM Doc. 93 Filed 12/08/20 Page 8 of 14



       To establish that this error caused him actual prejudice,

Sims must show than an error worked to his “actual and substantial

disadvantage....”       United States v. Frady, 456 U.S. 152, 171

(1982).       Sims first argues that the Rehaif error constituted

violations of his Fifth Amendment right to due process and his

Sixth Amendment right to autonomy over his defense.              Sims further

contends that these violations were structural errors and were

thus per se prejudicial to him.         In support of this argument, Sims

relies on United States v. Gary, 954 F.3d 194 (4th Cir. 2020).

       In Gary, the Fourth Circuit Court of Appeals analyzed a plea

proceeding similar to Sims’s, and held that the court erred in

accepting the defendant’s plea because he was not informed that

the government had to prove he knew of his felon status at the

time he possessed the weapon.          954 F.3d at 202.    The court further

held   that    this   error     was   structural,    and   therefore    per    se

prejudicial, because it violated the defendant’s Fifth Amendment

right to due process and his Sixth Amendment right to autonomy in

making decisions about his defense.          Id. at 205–06.

       The   Eighth   Circuit    rejected   the     contention   that   such    a

violation of a defendant’s Fifth Amendment right to due process is

a structural error in Coleman.          961 F.3d at 1030–31.      Admittedly,

the Eighth Circuit did not specifically address whether a plea

proceeding’s violation of a defendant’s Sixth Amendment right is

structural error, but the court nevertheless finds that Coleman is

                                        8
       CASE 0:13-cr-00109-DSD-JSM Doc. 93 Filed 12/08/20 Page 9 of 14



controlling here.    Although it did not discuss a defendant’s Sixth

Amendment right to autonomy over his defense, the court in Coleman

noted that the “Supreme Court has found structural error only in

a very limited number of cases.”            961 F.3d at 1029 (internal

quotation omitted).     The court went on to discuss how the Supreme

Court has never “identified a constitutionally invalid guilty plea

as structural error.”       Id.    Of the circuit courts of appeals to

have addressed the issue, only the Fourth Circuit, in Gary, has

held that such constitutional violations constitute structural

error. Id. at 1029 n.3.      The Fifth, Sixth, and Tenth Circuits have

all determined that such constitutional errors in plea proceedings

are not structural.        Id.    Given the Eighth Circuit’s holding in

Coleman, that constitutionally invalid guilty pleas do not amount

to   structural   error,    the   court   determines   that   Sims   has   not

established structural error that is per se prejudicial here.

      Nor has Sims established prejudice under the traditional

analysis, because he has not shown that the error in his plea

proceeding worked to his “actual and substantial disadvantage,”

such that he can demonstrate “a reasonable probability that, but

for the error, he would not have entered the plea.”            Coleman, 961

F.3d at 1030 (internal quotation omitted).        This is because Sims’s

knowledge of his felon status may be inferred from the fact that,

before he possessed the weapon underlying the instant conviction,

Sims had spent more than one year in prison on multiple occasions

                                      9
      CASE 0:13-cr-00109-DSD-JSM Doc. 93 Filed 12/08/20 Page 10 of 14



based on his previous felony convictions.         See Rehaif, 139 S. Ct.

at 2198; PSR ¶¶ 35, 36, 38.         Indeed, the “lack of a plausible

ignorance defense means that any § 922(g) defendant who served

more than a year in prison on a single count of conviction will

face an uphill battle to show that a Rehaif error in a guilty plea

affected his substantial rights.” Caudle, 968 F.3d at 922 (quoting

United States v. Williams, 946 F. 3d 968, 974 (7th Cir. 2020)).

Because   Sims   cannot   show   that   the   Rehaif    error   in   his   plea

proceeding prejudiced him, his claim is procedurally defaulted and

relief under § 2255 must be denied.

IV.   Resentencing

      Because the court has determined that the ACCA enhancement no

longer applies to Sims, the court must determine the appropriate

sentence.   Without the ACCA enhancement, the court determines that

the applicable base offense level is fourteen under U.S.S.G.

§ 2K2.1(a)(6).     The court further determines that a four-level

enhancement under U.S.S.G. § 2K2.1(b)(6)(B) applies because Sims

possessed the firearm at issue “in connection with another felony

offense....” Sims admitted in the plea agreement that he “obtained

the firearm from the shooter that day after the shooting and

carried it from the area around the shooting to the nearby barber

shop where [he] tried to hide the firearm,”            which constitutes a

violation of Minnesota Statute § 609.495.              See ECF No. 37 ¶ 2;

Minn. Stat. § 609.495, subdiv. 3.         With a three-level reduction

                                    10
      CASE 0:13-cr-00109-DSD-JSM Doc. 93 Filed 12/08/20 Page 11 of 14



for acceptance of responsibility, that leaves Sims with a total

offense level of fifteen.

      At   the   time   of    Sims’s    original    sentencing,       the   court

determined that he had a criminal history score of twelve, putting

him in the criminal history category of V.              While incarcerated,

Sims was convicted of another federal felony offense and was

sentenced to a twenty-one-month sentence, to be served consecutive

with the sentence imposed by this court.              See United States v.

Sims, No. 3:17-CR-050 (W.D. Wis. Jan. 29, 2018), ECF No. 38.                  This

conviction   increases       Sims’s    criminal    history    score    by   three

points, to fifteen, bringing his criminal history category to VI.

See U.S.S.G. § 4A1.1(a); United States v. Tidwell, 827 F.3d 761,

763–64 (determining that, when calculating the criminal history

score on resentencing after a successful § 2255 motion, it is

proper to include convictions imposed after the initial sentencing

but before the resentencing).

      With a base offense level of fifteen and a criminal history

category of VI, the applicable Guidelines imprisonment range is

forty-one to fifty-one months.           Taking into account the factors

set forth in 18 U.S.C. § 3553(a), the court now imposes a sentence

of   fifty-one   months’     imprisonment,    followed       by   three     years’

supervised release.

      The court finds that the sentence imposed is appropriate and

reasonable in light of the considerations set forth in 18 U.S.C.

                                       11
     CASE 0:13-cr-00109-DSD-JSM Doc. 93 Filed 12/08/20 Page 12 of 14



§ 3553(a).       The court has taken into account the nature and

circumstances     of   Sims’s   offense,     as    well   as   his   history   and

characteristics,       and    finds   that        the   sentence     imposed   is

sufficient, but not greater than necessary, to afford adequate

deterrence to future criminal conduct.



                                  CONCLUSION

     Accordingly, IT IS HEREBY ORDERED that:

     1.       The motion to vacate under 28 U.S.C. § 2255 [ECF No.80]

is granted as set forth above;

     2.       Sims is resentenced to fifty-one months’ imprisonment,

to be followed by three years of supervised release;

     3.       Sims shall serve his term of supervised release under

the following conditions:

          •   Sims must report to the U.S. Probation and Pretrial

              Services Office in the district to which he is released

              within 72 hours of release from the custody of the Bureau

              of Prisons.

          •   Sims shall not commit any crimes, federal, state, or

              local.

          •   Sims shall not illegally possess a controlled substance.

              He shall refrain from any unlawful use of a controlled

              substance.     He shall submit to one drug test within 15

              days of release from imprisonment and at least two

                                      12
     CASE 0:13-cr-00109-DSD-JSM Doc. 93 Filed 12/08/20 Page 13 of 14



              periodic drug tests thereafter, as determined by the

              court.

          •   Sims     shall     not     possess      a    firearm,     ammunition,

              destructive device, or any other dangerous weapon.

          •   Sims shall cooperate in the collection of DNA as directed

              by the probation officer.

     4.       Further, Sims shall abide by the standard conditions of

supervised release that have been adopted by the court including

the following special conditions:

          •   Sims shall reside for a period of up to 120 days in a

              residential reentry center as approved by the probation

              officer and shall observe the rules of that facility.

          •   Sims shall participate in a program for substance abuse

              as approved by the probation officer.              That program may

              include testing and inpatient or outpatient treatment,

              counseling, or a support group.                  Further, he shall

              contribute to the costs of such treatment as determined

              by   the   Probation      Office     Co-Payment    Program,       not   to

              exceed the total cost of treatment.

          •   Sims     shall    submit      his    person,    residence,        office,

              vehicle,    or    an   area    under   his     control   to   a    search

              conducted    by    a     United     States   Probation    Officer       or

              supervised designee, at a reasonable time and in a



                                            13
     CASE 0:13-cr-00109-DSD-JSM Doc. 93 Filed 12/08/20 Page 14 of 14



              reasonable manner, based upon reasonable suspicion of

              contraband or evidence of a supervision violation.                He

              shall warn any other residents or third parties that the

              premises and areas under his control may be subject to

              searches pursuant to this condition.

          •   Sims   shall    comply   with     the     District   of   Minnesota’s

              Offender       Employment        Policy      which    may    include

              participation in training, counseling and/or daily job

              searching as directed by the probation officer.

     5.       The Bureau of Prisons shall determine Sims’s appropriate

release date, taking into account the consecutive twenty-one month

sentence imposed in United States v. Sims, No. 3:17-CR-050 (W.D.

Wis. Jan. 29, 2018).

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: December 8, 2020

                                               s/David S. Doty
                                               David S. Doty, Judge
                                               United States District Court




                                          14
